—In an action to recover damages for personal injuries, the defendant Willie L. Allen appeals from an order of the Supreme Court, Kings County (Rappaport, J.), dated April 20, 1998, which granted the plaintiffs motion for leave to amend the ad damnum clause to the extent of increasing the ad damnum clause from $750,000 to $2,000,000.Ordered that the order is affirmed, with costs.The Supreme Court providently exercised its discretion in granting the plaintiff leave to amend the ad damnum clause *456(see, Loomis v Civetta Corinno Constr. Corp., 54 NY2d 18, 22-23; Duggal Corp. v Aetna Cas. & Sur. Co., 224 AD2d 357; Pacheco v New York City Tr. Auth., 223 AD2d 494, 495; Continental Cas. Co. v R.S. Look, Inc., 212 AD2d 1064). Bracken, J. P., Thompson, Goldstein, McGinity and Schmidt, JJ., concur.